DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 16-23) and the election of: matrix-encapsulated; gelatin; and corrosion inhibitor, as the species for the morphology; matrix material; and oil field chemical components, respectively, of the claimed method of delivering oil field chemicals, in response to restriction/election of species requirement dated September 20, 2021 is hereby acknowledged.  Applicant made its election of species in the reply filed December 2, 2021.   
Accordingly, claims 16-23 have been examined in the instant action whereas claim 1-15 and 24 has been withdrawn from consideration as drawn to a non-elected invention/species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4 and 13-15 are rejected under 35 U.S.C. 102(a0(1) as anticipated by Cochet (US 2010/0307744 A1 to Cochet et al., published December 9, 2010.).
Cochet discloses a process for hydraulic fracturing of a subterranean formation that includes pumping, from the surface via the wellbore and into the oil/gas reservoir, a fracturing fluid containing an aqueous suspension of a plurality of particles, which contains an oilfield chemical distributed within an encapsulating matrix of a water-insoluble carrier material (hydrophobic carrier) , wherein the encapsulating matrix is chosen as to provide a delayed release of the oilfield chemical from the particles into a surrounding fluid, such that the oilfield chemical is delivered (“migrates”) from the encapsulated particles after they have entered the fracture, and wherein the encapsulating matrix may be a polymer that is partially amorphous with a glass transition temperature below the reservoir temperature (abstract; [0001]; [0008] to [0010]; [0021]).  The aqueous suspension of particles that is pumped into the well bore can be a fluid that is distinct from the fracturing fluid (e.g., aqueous or emulsion containing an aqueous phase) but is preferably a suspension of the particles in a quantity of the hydraulic fracturing fluid, wherein the encapsulated oilfield chemical and carrier material will be different materials, wherein the carrier matrix serves to retain the encapsulated oilfield chemicals for a period of time and then allows it to be released (delivered/migrates) into the surrounding fluid and/or delivered in to a fracture ([0011]; [0012]).  Examiner notes that once the aqueous fracturing fluid is the oil well, there will exist an oil phase and an aqueous phase within the well (multiphase environment) and, further, that water-soluble chemicals/additives will, of course, migrate to the aqueous phase.
	Cochet discloses the oilfield chemical can be dissolved in the material of the carrier matrix but, preferably, the oilfield chemical takes the form of a multiplicity of relatively small particles distributed within a relatively larger carrier matrix (`islands in the sea` model) ([0014]).  The relative dimensions and quantities may be such that the amount of oilfield chemical encapsulated within a particle is between 1 and 50 wt. % of the overall particle wherein the median size of the overall particles may lie between 10 and 10,000 times the median size of the relatively small particles of oilfield chemical encapsulated within the carrier matrix, wherein the matrix material can be an inorganic material, such as a matrix of precipitated silica ([0015]; [0016]).  The encapsulating carrier matrix material is chosen such that the release of the oilfield chemical from the particles of the aqueous suspension into the surrounding fluid at a rate that increases with temperature, such that oilfield chemical is delivered from the particles after they have entered the fracture, particularly, at a reservoir temperature generally higher than ambient/surface temperatures, such as in a range from 40ºC. to 175ºC ([0017] to [0026]).
Cochet further teaches that the delivery/release time can be as long as five days or, alternatively, 24 hours or less, wherein 50% of the chemicals are released before production is resumed ([0027]).  The encapsulating material is a hydrophobic substance soluble in an organic solvent, however, any solvent used in the process of preparing the encapsulated matrix is evaporated (“free of solvent”) ([0055]; [0059]; [0070]).  The oilfield chemical can be a scale or corrosion inhibitor ([0040]; [0045]). 
Thus, the instant claims are anticipated by Cochet.

Allowable Subject Matter
The present claims would be allowable if independent claim 16 would be limited to the elected species for the matrix material, that is, gelatin.  
Cochet neither teaches nor suggests its encapsulated matrix as a gel or gelatin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J Figueroa/
Primary Examiner, Art Unit 1768

March 17, 2022